Citation Nr: 1728188	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971 to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania, brokered by the New Orleans, Louisiana, RO.  Jurisdiction is with the New Orleans RO.

In March 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

The Board issued a decision in November 2014 that, in pertinent part, remanded this claim as well as a claim for service connection for the right ankle.  These claims were returned to the Board and, in September 2016, the Board issued a decision denying service connection for right ankle disability and remanding the right leg claim.  As the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Right leg disability was not manifest during service nor was right knee arthritis manifested within one year of separation from service; right leg disability is not otherwise related to service.


CONCLUSION OF LAW

Right leg disability was not incurred in or aggravated during service, nor may right knee arthritis be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to notify was satisfied by way of an October 2008 letter from VA to the Veteran.

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA has met the duty to assist the Appellant in the development of the claim being decided because his service treatment records, service personnel records, and lay statements have been obtained.  VA treatment records have also been associated with the claim, as have private treatment records identified by the Veteran.

The Appellant was provided VA examinations in August 2011, January 2015 and October 2016.  The clinical results and opinions in the 2015 and 2016 examinations are adequate as the examinations were performed by a qualified examiner with consideration of the appellant's lay statements of his history and current symptoms, data and clinical observations, and opinions.  The Board finds that the 2016 examination opinion in conjunction with other evidence is adequate to decide the claim.  The Board denies the Veteran's request for an independent medical examination (IME) opinion made in February 2017 because, as will be discussed in detail below, it does not find the evidence to be in conflict as to whether there is evidence of knee or leg injury in service.  The Board concludes that the preponderance of the evidence is against a finding of right knee or leg injury in service.

Moreover, during the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  

With the exception of the recent request for an IME, which the Board rejects, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375 (Fed. Cir 2015).  

II.  Service Connection - Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

III.  Service Connection - Analysis

The Veteran avers that his current right leg disability is related to service.  He stated that he experienced inflammation of the right leg while stationed in Vietnam and the Philippines, while performing his duties as a postal worker.  See October 2008 VA form 21-4138 and May 2010 VA form 9.  

The Veteran has current right leg disability of patellar bursitis and knee swelling, degenerative arthritis of the knees and status post varicose vein procedure.  See August 2007 - January 2010 records from Ochsner Clinic; 2015 VA examination report and 2016 VA medical opinion.  However, upon review of all the evidence of record, lay and medical, the Board finds that a right leg disability is not etiologically related to the Veteran's period of service.

Service treatment records are negative for any findings of a right leg condition.  A July 1968 record reflects that the right ankle was sprained playing basketball.  (The Board denied service connection for this disability in 2016.)  The June 1971 report of medical examination at separation reflects normal lower extremities and the Veteran denied having or ever having had swollen or painful joints, arthritis, rheumatism, bone, joint or other deformity, lameness, trick or locked knee, foot trouble or neuritis.  

Service personnel records reflect that the Veteran served as an administrative specialist and postal clerk, with 2 1/2 years of foreign or sea service to include as a registry clerk at the Cam Ranh Bay Aerial Mail Terminal in Vietnam and at Clark Air Force Base in the Philippines. 

A May 1998 private treatment record notes right heel spur, with pain.  The Veteran had reported right heel pain that began the prior month.  He also reported heel pain 5 years ago after playing sports, which resolved after a few days.  The Veteran did not report pain since military service.  In December 2000, he reported hip pain characterized as a bursitis flare.  In August 2007, right knee pain and swelling is noted to have been ongoing for at least two years.  He also reported swelling below the right knee.  

In an August 2010 private treatment record, G.F.C., M.D., stated, "After discussion with the patient in reviewing his medical records, I believe that his venous insufficiency and patella bursitis are related to his service in Vietnam.  He did have documented injuries to both his ankle and his knee while he (Dictation Anomaly).  I will once again see him back on an as needed basis."  Dr. C. noted that he had reviewed O.O., M.D.'s notes.  Dr. O.'s notes consist of 2010 treatment records for lower extremity deep venous thrombosis (DVT), to include a study showing no DVT.  In July 2010, the Veteran reported a history of an injured his knee and ankle sprain in Vietnam, eventually having arthroscopy and a prepatellar bursectomy, after which knee pain improved but swelling of the right leg continued.  He also reported a vein stripping procedure of the right leg.  He denied any new or recent trauma, significant numbness or tingling.  

The Veteran was afforded a VA examination in August 2011 to determine the nature and etiology of any right leg or ankle disability and any varicose veins.  The examiner determined that the Veteran did not have any right leg or ankle disability related to his varicose veins.  The examiner provided a negative opinion with respect to the Veteran's varicose veins, but did not opine as to whether the Veteran had a current disability of the right ankle or right leg related, and if so, whether they were related to his military service.  

The Veteran appeared for a Board hearing in March 2012.  When asked about his right leg, the Veteran described ankle injury in service, during a basketball game, after which the ankle swelled, and also twisting the ankle while running for cover in Cam Ranh Bay, after which a bone popped out of the socket.  

In remanding this matter in 2014, the Board deemed the 2011 examination, as well as Dr. C.'s statement, insufficient for deciding the claim.  

Report of VA examination in January 2015 by an examiner who reviewed the claims folder reflects diagnosis of right knee degenerative arthritis based on review of a January 2014 X-ray.  The following history was recorded:

Reports he injured his right knee in service. In 1970 During a time of incoming fire he was forced to run on runway metal sheeting that had sand on it. He slipped and twisted his ankle and his right knee "popped" out of place. He could see the bone sticking out of the socket, though not out of the skin. He was given Aspirin and a compress. The knee was not better so he went back he had a cast placed which he wore for several weeks. He had a persistent nagging right knee pain which was worse after activity. He continued to have problems with right knee pain after service. He had right knee surgery in 1998 to "clean up the knee". He reports knee surgery in 2001 for a meniscus tear. He had cortisone injections in 2003 at OFH. States he had "nerves cut" in the right knee on 11/2014. He now has less right knee pain; it is a low grade pain which is daily.

Also noted was a 2001 diagnosis of arthritis of the knee and Dr. C's opinion.  

The examiner found it less likely than not (less than 50% probability) that a right leg disability was incurred in or caused by the claimed in-service injury, event or illness.  While finding the Veteran's report of injury to his right knee when he fell in service plausible, the lack of confirmation in the STR to include the Veteran's denial of injury to the leg during his separation physical as well as a lack of evaluation or treatment for knee problem immediately after service was cited by the examiner.  The examiner also noted she discussed the case with the attending physician for C&P who concurred that a direct service connection cannot be made at this time because no primary record of evaluation treatment for a knee condition was found in the STR.  As to Dr. C.'s assessment, the examiner emphasized no medical evidence linking patella bursitis in 2008 to the time in service was found, and no record of knee injury or knee problem was found in the STR.  Addressing the August 2011 VA examination, she commented that without a primary source confirming the right knee injury in service, the current diagnosis of DJD right knee would be considered to be likely an age-related condition.  

This matter was again remanded by the Board for an addendum in light of the fact that the mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

In rendering an additional opinion in October 2016, the VA examiner acknowledged both the July 1968 right ankle injury playing basketball, as well as the lack of report of knee or leg injury during service from October 1967 to August 1971 in the STR.  She was unable to find in the available STR, VBMS or Virtual VA any "documented injury to knee" as noted by Dr C., citing that only ankle sprain was noted July 1968.  She again opined that a right leg condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the available STR did not contain medical reports for evaluation, treatment of a knee or leg condition during service, the time immediately after or in the years that followed until the Veteran's self-report of knee surgery in 1998.  Separation exam in July 1971 did not list any knee injury or leg condition.  As such, she was unable to connect the present right leg, knee (Arthritis) condition to a leg, knee condition in service.  

The preponderance of the evidence indicates that a right leg disability was not incurred during service, right knee arthritis did not develop within one year of the August 1971 discharge from service and a right leg condition is not otherwise related to service.  Indeed, the earliest diagnosis of arthritis, and the initial finding of bursitis no earlier than 1998, was decades after separation from service.  See Mason v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Furthermore, the VA medical professional provided a medical nexus opinion that was wholly against the claim in 2015, with further clarification in 2016.  The Board notes that the 2016 opinion fully considered all of the Veteran's contentions, as well as Dr. C.'s seemingly contrary finding in 2010.  

As to Dr. C.'s finding, it is not entitled to probative weight as to etiology because it is contrary to the documented record in that there is no in-service right leg or knee injury or complaint.  The record has been thoroughly checked by the VA examiner, and the findings are consistent with what the Board has concluded: there is no documentation of treatment for the right knee or leg in service.  Not only is there no treatment for such a condition, the Veteran affirmatively denied any relevant knee or leg conditions in his 1971 separation physical examination report, and the clinical examination was negative.  Moreover, a careful reading of Dr. C.'s report does not show that he actually reviewed the Veteran's STR.  

The 2016 VA examiner's opinion controverts Dr. C.'s opinion.  She reviewed the claims file, interviewed and examined the Veteran in January 2015, and considered Dr. C.'s report.  As the opinion is based on the evidence of record, and is explained, the Board finds the opinion of considerable probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

As to the Veteran's assertions that some of his complaints were not documented in Vietnam, while the Board accepts this is plausible, his affirmative denial and the negative clinical findings upon separation examination constitutes persuasive evidence that there was no such injury or problem of the right leg or knee in service.  The Board finds his affirmative denial of a right leg or knee condition, and the negative clinical examination at that time, more probative than the Veteran's later recollections made in connection with this claim, to include his testimony.  Furthermore, while he is generally competent to report lay observations during service per Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), on the issue of whether there was evidence of chronic disease, arthritis, in service or within the initial post service year, or whether a current right leg condition is otherwise related to service, the medical evidence is more credible.  And this evidence preponderates against the notion that a right leg disability was incurred in service, or arthritis developed within one year of separation from service or a right leg condition is otherwise related to service to include the Veteran's assertion as to any injury in service.  Indeed, the medical evidence demonstrates an absence of a condition for many years following service and the probative medical evidence is wholly against the claim.  As this evidence is more credible than his assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory pales into insignificance when compared with the far more probative objective record, and the findings by the 2016 VA examining physician.  In weighing the evidence, the Board finds that the probative medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

Also, it is uncontroverted that right knee arthritis was not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  

As the preponderance of the evidence is against the claim of service connection for right leg disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a right leg disability is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


